Citation Nr: 1444876	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  05-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis (right ankle disability). 

2. Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis (left ankle disability).

3. Entitlement to an earlier effective date prior to January 4, 2011, for the assignment of a separate rating for degenerative joint disease of the right knee.

4.  Entitlement to an earlier effective date prior to January 4, 2011, for the assignment of a separate rating for degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978 and December 1978 to September 1980.  

In June 2012, the Board granted an earlier effective date of December 30, 1993 for the award of service connection for right and left ankle disabilities and remanded entitlement to a rating in excess of 10 percent for left and right ankle disabilities to obtain outstanding treatment records and a retrospective medical opinion.  The remand directives were complied with and the Board can proceed with the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, in a December 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities, effective May 25, 2007.  He has not challenged the effective date and thus this issue is not before the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).   

The issue of entitlement to an earlier effective date for right and left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left and right ankle disabilities are characterized by moderate limitation of motion without ankylosis, astragalectomy, and malunion of the os calcis or astragalus.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left and right ankle disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5270-5274 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has satisfied its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, private treatment records, and Social Security Administration records have been associated with the claims file.  The Veteran was informed in February 2013 that he could submit additional medical evidence and he stated that he had no additional evidence to submit.  The Veteran was afforded orthopedic examinations in August 1994, December 1998, March 2006, May 2010, January 2011, and January 2014.  The examiners conducted an adequate evaluation of the Veteran and recorded pertinent information regarding the Veteran's orthopedic disabilities.  Additionally, the January 2014 VA examination report included an adequate retrospective medical opinion as the examiner reviewed the claims file, considered the Veteran's lay statements, and provided a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran contends that a rating in excess of 10 percent is warranted as he has pain on movement and limited range of motion, which is improved by medication.  

The August 1994 VA examination report noted full range of motion of the ankles and the December 1998 VA examination report noted "normal" range of motion with bilateral dorsiflexion to 10 degrees and bilateral plantar flexion to 40 - 45 degrees.  An April 2005 SSA examination report also noted full range of motion of the bilateral ankles.  Treatment records from 2006 to 2007 described limited painful motion and "mild" bilateral Achilles tendonitis with no decrease in range of motion after repetitive testing.  See March 2006 VA examination report and January 2006 - May 2007 VA treatment records.  The January 2014 VA examination report noted that the Veteran had active plantar flexion to 10 degrees of the right ankle and to 15 degrees of the left ankle.  The Veteran had bilateral active dorsiflexion to 5 degrees.  The examiner explained that she observed "minimal exertional effort" with active range of motion of the bilateral ankles without objective evidence of pain with range of motion.  The Veteran did not have additional limitation in range of motion after repetitive testing.  The examiner provided a retrospective medical opinion and stated that after review of the claims file to include medical records and lay statements, the functional impairment of the bilateral ankle disabilities is mild.  The Board has considered the Veteran's contentions that he has painful motion that requires medication.  However, based on the lay and medical evidence, including range of motion testing and the January 2014 VA retrospective medical opinion, the Board finds that his disability picture of the right and left ankle is productive of no more than moderate limitation of motion.  The preponderance of the evidence is against a higher rating under DC 5271 at any time during the appeal.           

The January 2014 VA retrospective medical opinion also noted that there is no evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.  As such, a higher rating under 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, and 5274 is not warranted.  

As respect to an extraschedular rating under 38 C.F.R. § 3.321, the rating criteria adequately contemplate the manifestations of the Veteran's tendonitis, i.e., limited motion and functional loss and he has not asserted entitlement to a collective extraschedular rating.  The rating criteria are thus adequate to evaluate the disability and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial rating in excess of 10 percent for left ankle disability is denied. 

An initial rating in excess of 10 percent for right ankle disability is denied. 


REMAND

In a December 2010 decision, the Board remanded the issue of entitlement to a separate rating for bilateral knee pain associated with service-connected bilateral pes planus and in a June 2012 Board decision, the Board granted a 10 percent disability rating for degenerative joint disease of the left and right knee.  In August 2012, the RO assigned an effective date of January 4, 2011.  The Veteran disagreed with the effective date in November 2012 and the RO has not yet provided the Veteran a statement of the case (SOC) on the issue.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC regarding the issue of entitlement to an effective date for the Veteran's right and left knee disabilities.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


